Exhibit 10.01

 

EXECUTION COPY

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of July 1, 2007 (the “Effective Date”), by and between
Entercom Communications Corp., a Pennsylvania corporation (“Employer” or the
“Company”), and David J. Field (“Executive”).

 

RECITALS

 

A.            Prior to the Effective Date, Executive has rendered services to
Employer in the position of President and Chief Executive Officer upon and
subject to the terms, condition and other provisions of that certain Employment
Agreement between Executive and Employer dated as of July 1, 2002, as amended
(the “Prior Agreement”).

 

B.            Effective as of the Effective Date, Employer desires to continue
to retain the services of Executive upon and subject to the terms, conditions
and other provisions set forth herein.

 

C.            Executive desires to continue to render services to Employer upon
and subject to the terms, conditions and other provisions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereby agree as follows:

 

1.             Employment. Upon and subject to the terms, conditions and other
provisions of this Agreement, Employer shall continue to employ Executive, and
Executive hereby accepts such continued employment and agrees to exercise and
perform faithfully, exclusively and to the best of his ability on behalf of
Employer during the Employment Term (as defined herein), the duties and
responsibilities of President and Chief Executive Officer of Employer, with the
general powers and duties of management usually vested in said office.

 

2.             Executive’s Services and Duties.

 

2.1.          During the Employment Term, Executive shall:

 

2.1.1.       Observe and conform to the policies and directions promulgated from
time to time by Employer’s Board of Directors (the “Board”);

 

2.1.2.       Use all reasonable efforts to serve Employer faithfully, diligently
and competently and to the best of his ability; and

 

--------------------------------------------------------------------------------


 

2.1.3.       Devote his full business time, energy, ability, attention and skill
to his employment hereunder.

 

2.2.          The services to be performed by Executive hereunder may be changed
or adjusted from time to time at the reasonable discretion of the Board.

 

2.3.          Except with the prior written approval of the Board, Executive
during the Employment Term will not (i) accept any other employment with a third
party, (ii) serve on the board of directors or similar body of any other
business entity in any way directly or indirectly competitive with the business
of the Company or (iii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place him in a competing position to or
otherwise conflict with, that of Employer or any of its subsidiaries, affiliates
or divisions.

 

3.             Term. Unless terminated earlier as provided in this Agreement,
the term of this Agreement shall commence on the Effective Date and shall
terminate and expire on the third anniversary thereof (the “Employment Term”).
The Employment Term shall automatically renew for an additional twelve (12)
months from year to year thereafter, unless either party gives at least one
hundred twenty (120) days prior written notice of its election to either
terminate or to renegotiate the terms of this Agreement at the end of the
original or any then current renewal term.

 

4.             Compensation and Other Benefits. As compensation in full for the
services to be rendered by Executive hereunder, during the Employment Term,
Employer shall pay, and Executive shall be entitled to receive, the following
compensation and benefits, which compensation and benefits shall be subject to
all appropriate federal, state and local withholding taxes:

 

4.1.          An annual salary in the amount of seven hundred sixty thousand
dollars ($760,000) to be paid consistent with the standard payroll practices of
Employer in place from time-to-time (the “Base Compensation”). Beginning July 1,
2008, and each July 1 thereafter during the Employment Term, Executive’s Base
Compensation shall be automatically increased by the percentage increase in the
Consumer Price Index for all Urban Consumers (“CPI-U”) as published by the U.S.
Department of Labor for the immediately preceding May compared to the CPI-U for
the month of May one year earlier.

 

4.2.          Executive shall have the opportunity to earn an annual performance
bonus (the “Annual Bonus”) to be determined by the Compensation Committee of the
Board (the “Compensation Committee”) to be based on criteria to be established
by the Compensation Committee in its discretion. For any fiscal year of the
Company, Executive’s potential bonus amount under this Section 4.2 shall be one
hundred ten percent (110%) of the Base Compensation for each such fiscal year.

 

4.3.          The Board or the Compensation Committee shall review Executive’s
Base Compensation and Annual Bonus potential on at least an annual basis for the
purpose of determining whether an increase in Executive’s Base Compensation
and/or Annual

 

2

--------------------------------------------------------------------------------


 

Bonus is appropriate; provided, however, that any such increase to Base
Compensation shall be in addition to any increase in Executive’s Base
Compensation required under the second sentence of Section 4.1.

 

4.4.          Executive shall be entitled to participate in or receive health,
disability and life insurance, vacation and similar or other fringe benefits as
Employer provides from time-to-time to its most senior executive officers.
Nothing in this Section 4.4, however, is intended, or shall be construed to
require Employer to institute or continue any, or any particular, plan or
benefits other than insurance benefits which Executive may at his cost continue
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). In addition, Executive shall be entitled to use the aircraft
that the Company owns or leases from time to time (including time-shares) for
personal travel use for himself and his family and other personal and business
associates, provided that Executive reimburses the Company for the incremental
usage fees, fuel charges and in-flight expenses incurred by the Company in
connection with any non-business use (but without any allocation of overhead,
capital or maintenance charges related thereto).

 

4.5.          As soon as reasonably practicable following the Effective Date,
the Board or the Compensation Committee shall grant Executive options to
purchase 400,000 shares of common stock of the Company pursuant to the Entercom
Equity Compensation Plan. Such options shall have a per share exercise price
equal to the greater of (a) the closing trading price of the Company’s common
stock on the date of grant of the options or (b) the unweighted average of the
closing trading prices of the Company’s common stock for the period commencing
on July 1, 2007 through the date of grant of the options. Provided that the
Executive remains continuously employed in active service by the Company from
the date of grant through such date, the grant of options shall vest at a rate
of 25% of the total number of the total number of options subject to the grant
on each anniversary of the date of grant. The stock options shall contain such
other reasonable terms (not inconsistent with this Agreement) as the Board
and/or the Compensation Committee determine.

 

4.6.          As soon as reasonably practicable following the Effective Date,
the Board or the Compensation Committee shall grant Executive 112,500 shares of
restricted stock pursuant to the Entercom Equity Compensation Plan. Provided
that the Executive remains continuously employed in active service by the
Company from the date of grant through such date, the grant of restricted stock
pursuant to this Section 4.6 shall vest on the basis of the Company’s Total
Shareholder Return on the Measurement Date (“Performance Vesting Restricted
Stock”) with (i) 50% of the Performance Vesting Restricted Stock vesting on the
Measurement Date provided that the Company’s Total Shareholder Return on such
date exceeds the average Total Shareholder Return of the Peer Group during the
same period; (ii) 25% of the Performance Vesting Restricted Stock vesting on the
Measurement Date provided that the Company’s Total Shareholder Return on such
date exceeds the average Total Shareholder Return for all of the companies
listed on the S&P 500 during the same period; and (iii) 25% of the Performance
Vesting Restricted Stock vesting on the Measurement Date provided that the
Company’s Total Shareholder Return on such date is in the top quartile of the
companies listed on the S&P 500 during the same period. The Board or the
Compensation Committee in their sole discretion, but acting in good faith, shall
determine whether the

 

3

--------------------------------------------------------------------------------


 

performance targets specified herein have been met as of the Measurement Date.
Unless earlier vested, the Performance Vesting Restricted Stock granted pursuant
to this Section 4.6 will be forfeited on the Measurement Date to the extent that
the Company’s Total Shareholder Return fails to meet the performance targets
specified herein. The vesting of all Performance Vesting Restricted Stock shall
be contingent upon stockholder approval of an amendment to Section 3(c) of the
Entercom Equity Compensation Plan to include Total Shareholder Returns as a
“Performance Criteria” pursuant to such plan. The restricted stock award granted
pursuant to this Section 4.6 shall contain such other reasonable terms (not
inconsistent with this Agreement) as the Board and/or the Compensation Committee
determine.

 

4.6.1        “Total Shareholder Return” shall mean: (A) the closing price of a
share of common stock on the Measurement Date plus the value of any dividends
declared on such common stock during the period from the Effective Date up to
the Measurement Date, including, but not limited to, any special or
extraordinary dividends (with such dividends being deemed to be reinvested in
shares of common stock on the applicable record dates) minus the closing price
of a share of common stock on the Effective Date, divided by (B) the closing
price of a share of common stock on the Effective Date (in each case, with such
adjustments as are necessary, in the judgment of the Board and/or the
compensation committee) to equitably calculate Total Shareholder Return in light
of any stock splits, reverse stock splits, stock dividends, dividends in kind,
significant asset sales and other extraordinary transactions or other changes in
the capital structure of the Company) . All closing prices shall be determined
as published in the Wall Street Journal. The Total Shareholder Return for the
S&P 500 shall be determined utilizing values as published in the Wall Street
Journal. All determinations with respect to Total Shareholder Return shall be
made by the Board or the Compensation Committee in their sole discretion, but
acting in good faith.

 

4.6.2        The “Peer Group” shall consist of Cox Radio, Inc., Emmis
Communications Corporation, Citadel Broadcasting Corporation and Cumulus Media,
Inc. (the “Initial Peers”); provided, however, that should two or more of the
Initial Peers cease to be a publicly traded company, the following companies
shall be added to the Peer Group in the order of and on the basis of highest
gross revenue for the most recently completed fiscal year at the time of
determination: Beasley Broadcast Group, Inc., Saga Communications, Inc., Regent
Communications, Inc. and Radio One, Inc., such that the Peer Group shall consist
of three publicly traded companies. All determinations with respect to the
composition of the Peer Group shall be made by the Board or the Compensation
Committee in their sole discretion, but acting in good faith.

 

4.6.3        “Measurement Date” shall mean June 30, 2010 for purposes of this
Section 4.6.

 

4.7.          In each year during the Employment Term, beginning in 2008, on or
about the date that the Company generally makes annual equity compensation
awards to its executives, the Board or the Compensation Committee shall grant
Executive 37,500 shares of restricted stock pursuant to the Entercom Equity
Compensation Plan or such other equity compensation plan as the Company shall
maintain from time to time. Provided that the Executive remains continuously
employed in active service by the Company from the date of

 

4

--------------------------------------------------------------------------------


 

grant through such date, the grant of restricted stock pursuant to this Section
4.7 shall vest at a rate of 50% on the second anniversary of the date of grant
and 25% on each subsequent anniversary of the date of grant. The restricted
stock awards granted pursuant to this Section 4.7 shall contain such other
reasonable terms (not inconsistent with this Agreement) as the Board and/or the
Compensation Committee determine.

 

4.8           During the Employment Term, Executive shall either be provided
with a Company-owned automobile for his business and personal use or be provided
with a monthly automobile allowance of $1,200.

 

5.             Certain Business Expenses. Employer shall reimburse Executive for
business expenses (a) which are reasonable and necessary for Executive to
perform and were incurred by Executive in the course of the performance of his
duties pursuant to this Agreement and in accordance with Employer’s general
policies and (b) for which Executive has submitted vouchers and completed an
expense report in the form required by Employer as consistent with Employer’s
policies in place from time to time.

 

6.             Confidential Information.

 

6.1.          Executive acknowledges that, because of his employment hereunder,
he will be in a confidential relationship with Employer and will have access to
confidential information and trade secrets of Employer and the subsidiaries,
affiliates and divisions thereof. Executive acknowledges and agrees that the
following constitutes confidential and/or trade secret information belonging
exclusively to Employer (collectively, “Confidential Information”):

 

(a)           all information related to customers including, without
limitation, customer lists, the identities of existing, past or prospective
customers, prices charged or proposed to be charged to customers, customer
contacts, special customer requirements and all related information;

 

(b)           all marketing plans, materials and techniques;

 

(c)           all methods of business operation and related procedures of
Employer; and

 

(d)           all patterns, devices, compilations of information, copyrightable
material and technical information, if any, in each case which relates in any
way to the business of Employer or any subsidiary, affiliate or division
thereof.

 

6.2.          Executive agrees that:

 

6.2.1.       Except in the limited performance of his duties under this
Agreement, Executive shall not use for his own benefit or disclose to any third
party Confidential Information acquired by reason of his employment under this
Agreement or his former status as

 

5

--------------------------------------------------------------------------------


 

an officer and shareholder of Employer, including, but not limited to,
Confidential Information belonging or relating to Employer or its subsidiaries,
affiliates, divisions or customers;

 

6.2.2.       Executive shall not induce or persuade other employees of Employer
or former or current employees of Employer or any subsidiary, affiliate or
division thereof, to join him in any activity prohibited by this Section 6;

 

6.2.3.       For the twelve (12) month period following any termination of
Executive’s employment with the Company, Executive shall not, without the
express prior written permission of the Company, employ, offer to employ,
counsel a third party to employ, or participate in any manner in the
recommendation, recruitment or solicitation of the employment of any person who
was an employee of the Company on the date of the termination of Executive’s
employment or at any time within the ninety (90) days prior thereto. In the
event that any such person shall be employed in a position under Executive’s
direct or indirect supervision within such twelve (12) month period without the
Company’s express prior written permission, it shall be conclusively presumed
that this restriction has been violated.

 

6.2.4        So long as Executive is employed by the Company and for a period of
twelve (12) months thereafter Executive shall not directly or indirectly,
provide any service either as an employee, employer, consultant, contractor,
agent, principal, partner, substantial stockholder, corporate officer or
director of or for a company or enterprise which competes in any material manner
with the then present or Planned Business Activities (as defined below) of the
Company, including without limitation, audio programming, production,
engineering, promotion or broadcasting regardless of the method of its delivery,
which methods include, without limitation, AM, FM, satellite, PCS, cable,
Internet, or any other means. For purpose of the foregoing “Planned Business
Activities” shall mean a business initiative materially discussed by the Board
or which is currently under consideration by the Board or which has been
approved by the Board.

 

6.2.5.       This Section 6 shall survive termination of this Agreement.

 

7.             Employer Property .

 

7.1.          Any patents, inventions, discoveries, applications or processes,
software and computer programs devised, planned, applied, created, discovered or
invented by Executive in the course of his employment under this Agreement and
which pertain to any aspect of the business of Employer or its subsidiaries,
affiliates, divisions or customers, shall be the sole and absolute property of
Employer and Executive shall make prompt report thereof to Employer and promptly
execute any and all documents reasonably requested to assure Employer the full
and complete ownership thereof.

 

7.2.          All records, files, lists, drawings, documents, equipment and
similar items relating to Employer’s business which Executive shall prepare or
receive from Employer shall remain Employer’s sole and exclusive property. Upon
termination of this Agreement, Executive shall return promptly to Employer all
property of Employer in his possession and Executive represents that he will not
copy, or cause to be copied, printed,

 

6

--------------------------------------------------------------------------------


 

summarized or compiled, any software, documents or other materials originating
with and/or belonging to Employer. Executive further represents that he will not
retain in his possession any such software, documents or other materials in
machine or human readable forms. The requirements of this Section 7.2 shall not
be applicable to Executive’s “rolodex” and other similar list of personal
business associates and contacts at the time of termination that is not part of
the Employer’s books and records (collectively, “Executive Property”).

 

7.3.          This Section 7 shall survive termination of this Agreement.

 

8.             Executive Representations and Warranties. Executive warrants and
represents to and covenants with Employer as follows:

 

8.1.          No Conflict. The execution, delivery and performance of this
Agreement by Executive does not conflict with or violate any provision of or
constitute a default under any agreement, judgment, award or decree to which
Executive is a party or by which Executive is bound. No consent of any third
party is necessary for Executive to enter into this Agreement and comply fully
with his obligations hereunder. Executive is not party to or bound by any other
employment agreement, non-compete agreement, confidentiality agreement or
similar agreement.

 

8.2.          Enforceable Agreement. This Agreement is the valid enforceable
agreement of Executive, enforceable against him in accordance with its terms.

 

9.             Termination. Executive’s employment hereunder may be terminated
by the Board under the following circumstances:

 

9.1.          Death. Executive’s employment hereunder shall terminate
automatically upon his death.

 

9.2.          Disability. This Agreement shall terminate on Executive’s physical
or mental disability or infirmity which, in the opinion of a competent physician
mutually selected in advance of such disability or infirmity by Executive and
the Compensation Committee, renders Executive unable to perform his duties under
this Agreement for more than one hundred twenty (120) days during any one
hundred eighty (180)-day period (“Disability”).

 

9.3.          Cause. The Board may terminate Executive’s employment hereunder
for “Cause” in the event of any one or more of the following (each as determined
by the Board in its sole discretion): (i) Executive’s material breach of any
term of this Agreement; (ii) the commission by the Executive of any act of
fraud, theft or criminal dishonesty with respect to the Employer or any of its
subsidiaries, divisions or affiliates, or the conviction of the Executive of any
felony; (iii) Executive’s misconduct in the performance of his duties hereunder,
including, without limitation, his failure or refusal to carry out any proper
direction by the Board with respect to services to be rendered by him hereunder
or the manner of rendering such services or his habitual neglect of his duties
as an officer of Employer after written notice and reasonable opportunity to
cure; (iv) Executive’s repeated material neglect of his duties on a general
basis after written notice and reasonable opportunity to cure; or (v) the
commission by

 

7

--------------------------------------------------------------------------------


 

Executive of any act of moral turpitude which (A) brings the Employer or any of
its affiliates into public disrepute or disgrace, (B) causes material injury to
the customer relations, operations or the business prospects of the Employer or
(C) in the reasonable opinion of FCC counsel for Employer, would pose a
substantial risk of revocation or non-renewal of any of the FCC licenses held by
the Company.

 

9.4.          Good Reason. Executive may terminate this Agreement for “Good
Reason” upon written notice to the Employer within thirty (30) days of the
occurrence of any of the events set forth in Section 9.4(a) or (b) as
constituting “Good Reason,” in which case the Board shall be treated as having
terminated Executive’s employment hereunder without Cause.

 

“Good Reason” means:

 

(a)           (i) the assignment to Executive of any duties inconsistent in any
material respect with his position (including status, offices and titles),
authority, duties or responsibilities which remains uncured after receipt of
notice thereof given by Executive and a reasonable period to cure or (ii) any
other action by Employer which results in a material diminishment in such
position, authority, duties or responsibilities, and which remains uncured after
receipt of notice thereof given by Executive and a reasonable period to cure;

 

(b)           any material breach by the Company in performing its obligations
hereunder and which remains uncured after receipt of notice thereof given by
Executive and a reasonable period to cure; or

 

(c)           following the Company’s notice to Executive of its intent to
either terminate or renegotiate the terms of this Agreement that is timely given
under Section 3, the Company’s failure to, no later than thirty (30) days before
the expiration of the original or any then current renewal term, offer continued
employment to Executive as of the expiration of this Agreement on terms and
conditions no less favorable than those provided to Executive under this
Agreement. An offer of continued employment shall be deemed to be on terms and
conditions no less favorable than those provided to Executive under this
Agreement if it provides for a term of at least one (1) year and (A) an annual
base salary, potential bonus opportunity and severance protections no less
favorable than that provided to Executive under this Agreement and (B)
incentives consistent with the Company’s past practices with respect to
Executive.

 

9.5.          Notice. Any termination of Executive’s employment by the Board
shall be communicated by written Notice of Termination to Executive and any
termination by Executive of his employment with Employer for “Good Reason” shall
be communicated by written notice to the Employer within thirty (30) days of the
occurrence of the event set forth in Section 9.4(a) or (b) which constitutes
“Good Reason.”  No notice shall be required in the event of the occurrence of
the event set forth in Section 9.4(c) which constitutes “Good Reason.”  In the
event Executive or the Employer fails to provide written notice under this
Section 9.5 and the other party fails to object to such failure prior to
Executive’s Date of Termination, any requirement to provide written Notice of
Termination under this Agreement shall be deemed waived.

 

8

--------------------------------------------------------------------------------


 

9.6.          “Date of Termination” shall mean (i) if Executive’s employment is
terminated by his death, the date of his death; (ii) if Executive’s employment
is terminated by reason of his Disability, the date on which Executive is
determined by a competent physician to suffer from such Disability in accordance
with Section 9.2; (iii) if Executive’s employment is terminated pursuant to
Section 9.3 or 9.4 above, the date specified in the Notice of Termination (or if
no Notice of Termination is provided, the last date on which Executive renders
services to Employer in the capacity of an employee); and (iv) if Executive’s
employment hereunder shall be terminated by the Board for any other reason than
those specified above, the effective date of written notice to Executive (or if
no such written notice is provided, the last date on which Executive renders
services to Employer in the capacity of an employee).

 

9.7.          Employment At Will. Executive hereby agrees that, subject only to
compliance with Employer’s obligations under Section 10 hereunder, the Board may
dismiss him under this Section 9 without regard to (i) any general or specific
policies (whether written or oral) of Employer relating to the employment or
termination of its employees, or (ii) any statements made to Executive, whether
made orally or contained in any document, pertaining to Executive’s relationship
with Employer, or (iii) assignment of Cause by the Board. Inclusion under any
benefit plan or compensation arrangement will not give Executive any right or
claim to any benefit hereunder except to the extent such right has become fixed
under the terms of this Agreement.

 

9.8.          Termination Obligations.

 

9.8.1.       Executive hereby acknowledges and agrees that all personal property
and equipment furnished to or prepared by Executive in the course of or incident
to his employment belong to Employer and shall be promptly returned to Employer
upon termination of the Employment Term. “Personal Property” includes, without
limitation, all books, manuals, records, reports, notes, contracts, customer or
other lists, blueprints, and other documents, or materials, or copies thereof,
whether in hard copy or in any electronic format, and all other proprietary
information relating to the business of Employer or any subsidiary, affiliate or
division thereof, but shall exclude Executive Property. Following termination,
Executive will not retain any written or other tangible material containing any
Confidential Information or other proprietary information of Employer or any
subsidiary, affiliate or division thereof.

 

9.8.2.       Upon termination of the Employment Term, Executive shall be deemed
to have resigned from all offices and directorships, if any, then held with
Employer or any of its direct or indirect subsidiaries or other affiliates;
provided, however, that Executive shall not be deemed to have resigned from the
Board.

 

9.8.3.       The representations and warranties contained in this Section 9.8
and Executive’s obligations under Section 6 and Section 7 hereof shall survive
termination of the Employment Period and the expiration or termination of this
Agreement.

 

9

--------------------------------------------------------------------------------


 

10.           Compensation Upon Death, Termination During Disability, Other
Terminations.

 

10.1. Death or Disability. If at any time Executive’s employment hereunder shall
be terminated as a result of Executive’s death or Disability, then:

 

10.1.1.     Employer shall pay Executive (or, if applicable, Executive’s estate)
(i) the Base Compensation through the date of termination; (ii) any Annual Bonus
earned, but unpaid, as of the date of termination for the immediately preceding
fiscal year, paid in accordance with Section 4.2 (except to the extent payment
is otherwise deferred pursuant to any applicable deferred compensation
arrangement with the Company); (iii) an amount for reimbursement, within 60 days
following submission by Executive (or, if applicable, Executive’s estate) to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the termination date; and (iv) such employee benefits, if any, as to which
Executive (or, if applicable, Executive’s estate) or his dependents may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (i) through (iv) hereof being referred to as the “Accrued Rights”);

 

10.1.2.     Employer shall pay Executive (or, if applicable, Executive’s estate)
in a single lump sum the sum of two (2) years’ Base Compensation and two (2)
times the highest Annual Bonus paid to Executive during the preceding three (3)
year period; and

 

10.1.3.     If Executive or Executive’s dependents elect to continue applicable
health insurance coverage under COBRA following such termination, then the
Company shall pay Executive’s monthly COBRA premium for continued health
insurance coverage for Executive and Executive’s eligible dependents until the
earlier of (i) eighteen (18) months following the termination date, or (ii) the
date upon which Executive and his eligible dependents become eligible for
comparable coverage under a group health insurance plan maintained by subsequent
employer.

 

10.1.4.     All of Executive’s then-outstanding stock based rights which are
subject to vesting on the basis of Company performance (including Total
Shareholder Return) shall become vested, exercisable and payable with respect to
all of the equity subject thereto (and all options and similar rights shall
remain exercisable with respect to such equity for up to an additional two (2)
years from the termination date, but in no event longer than for the original
term of the options).

 

10.2.        Cause or Voluntary Termination without Good Reason. If at any time
Executive’s employment hereunder shall be terminated for Cause or if Executive
voluntarily terminates his employment other than for Good Reason, Employer shall
pay Executive the Accrued Rights.

 

10.3.        Other Termination. If Executive’s employment hereunder shall be
terminated by Executive for Good Reason or by Employer for any reason other than
for Cause, death or Disability, then:

 

10.3.1.     Employer shall pay Executive the Accrued Rights;

 

10

--------------------------------------------------------------------------------


 

10.3.2.     If such termination occurs prior to the execution of a binding
agreement which would result in a Change in Control if consummated or more than
two years following a Change in Control, Employer shall pay Executive in a
single lump sum an amount equal to the greater of :

 

(a) the sum of (i) the remaining Base Compensation payable during the Employment
Term and (ii) the remaining Annual Bonus(es) (or pro-rated portion thereof)
payable during the Employment Term, determined assuming the amount of each such
remaining Annual Bonus is equal to the highest Annual Bonus paid to Executive
during the preceding three (3) year period, and with respect to both (i) and
(ii) above further determined assuming Executive’s continued employment
hereunder for the remaining Employment Term but, until such time as the
automatic renewal provisions of Section 3 shall become operative, without regard
to the automatic renewal provisions of Section 3, or

 

(b) the sum of (i) two (2) years’ Base Compensation and (ii) two (2) times the
highest Annual Bonus paid to Executive during the preceding three (3) year
period;

 

10.3.3.     If such termination occurs following the execution of a binding
agreement which would result in a Change in Control if consummated or prior to
two years following a Change in Control, Employer shall pay Executive in a
single lump sum an amount equal to the sum of (i) three (3) years’ Base
Compensation and (ii) three (3) times the highest Annual Bonus paid to Executive
during the preceding three (3) year period;

 

10.3.4.     If Executive elects to continue his health insurance coverage under
COBRA following such termination, then the Company shall pay Executive’s monthly
COBRA premium for continued health insurance coverage for Executive and
Executive’s eligible dependents until the earlier of (i) eighteen (18) months
following the termination date, or (ii) the date upon which Executive and his
eligible dependents become eligible for comparable coverage under a group health
insurance plan maintained by subsequent employer; and

 

10.3.5.     If such termination occurs following the execution of a binding
agreement which would result in a Change in Control if consummated or prior to
the consummation of such Change in Control, all of Executive’s then-outstanding
stock based rights which are subject to vesting solely on the basis of time
shall become vested, exercisable and payable with respect to all of the equity
subject thereto (and all options and similar rights shall remain exercisable
with respect to such equity for up to an additional two (2) years from the
termination date, but in no event longer than for the original term of the
options). Executive’s outstanding stock options shall be amended by the Board or
the Compensation Committee to the extent necessary to provide for the
accelerated exercisability and extended term as provided herein.

 

10.3.6.     All of Executive’s then-outstanding stock based rights which are
subject to vesting on the basis of the Company’s performance (including Total

 

11

--------------------------------------------------------------------------------


 

Shareholder Return) shall become vested, exercisable and payable with respect to
all of the equity subject thereto (and all options and similar rights shall
remain exercisable with respect to such equity for up to an additional two (2)
years from the termination date, but in no event longer than for the original
term of the options).

 

10.4.        Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any transaction or series of related transactions the
consummation of which results in Executive (or Executive’s Immediate Family)
holding or having a beneficial interest in shares of the Company’s capital stock
having less than fifty percent (50%) of the voting power of the Company’s
outstanding capital stock; provided that any such transaction is a bona fide
transaction between the Company and a third party (or parties) unrelated to
Executive, as determined by the Board in good faith. For purposes of this
Agreement, “Immediate Family” shall mean any person who qualifies as a
“Permitted Class B Transferee” as set forth in the Company’s Articles of
Incorporation.

 

10.4.1. In the event of a Change in Control, all of Executive’s then-outstanding
stock based rights shall become vested, exercisable and payable with respect to
all of the equity subject thereto (and all options and similar rights shall
remain exercisable with respect to such equity for up to an additional two (2)
years from the termination date, but in no event longer than for the original
term of the options). Executive’s outstanding stock options shall be amended by
the Board or the Compensation Committee to the extent necessary to provide for
the accelerated exercisability and extended term as provided herein.

 

10.5.        Release of Claims. As a condition to the receipt of any benefits
described hereunder subsequent to the termination of the employment of
Executive, Executive shall be required to execute within ninety (90) days
following the termination of his employment a release in a form reasonably
acceptable to Employer of all claims arising out of his employment or the
termination thereof including, but not limited to, any claim of discrimination
under state or federal law, but excluding claims for indemnification under any
agreement to which Executive is a party or pursuant to Employer’s charter or
by-laws or policies of insurance maintained by Employer.

 

11.           Parachute Payments.

 

11.1         If it is determined (as hereafter provided) that Executive would be
subject to the excise tax imposed by Code Section 4999 to which Executive would
not have been subject but for any payment or stock option or restricted stock
vesting (collectively a “Payment”) occurring pursuant to the terms of this
Agreement or otherwise as in connection with a change in the ownership or
effective control of Employer or a change in the ownership of a substantial
portion of the assets of the Employer within the meaning of Code Section
280G(b)(2)(A)(i) (such tax, a “Parachute Tax”), then Executive shall be entitled
to receive an additional payment or payments (a “Gross-Up Payment”) in an amount
such that, after payment by Executive of all taxes (including any Parachute Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Parachute Tax imposed upon the Payment (and taxes on such
additional payments pursuant to this Section 11). The Gross-up Payment shall be

 

12

--------------------------------------------------------------------------------


 

made no later than the last day of Executive’s taxable year following the
taxable year in which Executive remits any taxes under Section 4999 of the Code
to the Internal Revenue Service.

 

11.2         Subject to the provisions of Section 11.1 hereof, all
determinations required to be made under this Section 11, including whether a
Parachute Tax is payable by Executive and the amount of such Parachute Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the “Accounting Firm”) used by the Company prior to the Change in Control (or,
if such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Company). For purposes of making the calculations required by this Section, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, provided that
the Accounting Firm’s determinations must be made with substantial authority
(within the meaning of Section 6662 of the Code). The Accounting Firm shall be
directed by the Company or Executive to submit its preliminary determination and
detailed supporting calculations to both the Company and Executive within
fifteen (15) calendar days after the determination date, if applicable, and any
other such time or times as may be requested by the Company or Executive. If the
Accounting Firm determines that any Parachute Tax is payable by Executive, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations. If the Accounting Firm determines that no Parachute Tax is payable
by Executive, it shall, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Parachute Tax on his federal tax return. Any good faith determination by the
Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and Executive absent a contrary determination by the Internal
Revenue Service or a court of competent jurisdiction; provided, however, that no
such determination shall eliminate or reduce the Company’s obligation to provide
any Gross-Up Payments that shall be due as a result of such contrary
determination. As a result of the uncertainty in the application of Code Section
4999 at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event of a final determination by the
Internal Revenue Service that an Underpayment has occurred, Executive shall
direct the Accounting Firm to determine the amount of the Underpayment that has
occurred and to submit its determination and detailed supporting calculations to
both the Company and Executive as promptly as possible. Any such Underpayment
shall be promptly paid by the Company to, or for the benefit of, Executive
within five business days after receipt of such determination and calculations.

 

11.3         The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
11.2 hereof.

 

13

--------------------------------------------------------------------------------


 

11.4         The federal tax returns filed by Executive (and any filing made by
a consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax payable by Executive, as the same may be amended or
supplemented. Executive shall make proper payment of the amount of any Parachute
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service, and such other documents reasonably requested by the
Company, evidencing such payment.

 

12.           Legal Fees. The Company shall reimburse Executive for all
professional fees and expenses related to legal, tax and financial advice
obtained by Executive in connection with the negotiation and execution of this
Agreement up to a maximum amount of $25,000.

 

13.           Notices. All notices and other communications and legal process
shall be in writing and shall be personally delivered, transmitted by
telecopier, telex or cable, or transmitted by Federal Express or other reputable
commercial overnight delivery service which provides evidence of delivery, as
elected by the party giving such notice, addressed as follows:

 

 

If to Employer:

 

Entercom Communications Corp.

 

 

 

401 City Avenue, Suite 809

 

 

 

Bala Cynwyd, Pennsylvania 19004

 

 

 

Attention: Secretary and General Counsel

 

 

 

 

 

If to Executive:

 

As set forth on the signature page hereto.

 

Notices shall be deemed to have been given:  (i) on the first business day after
posting, if delivered by overnight courier as described above, (ii) on the date
of receipt if delivered personally, or (iii) on the next business day after
transmission if transmitted by telecopier, telex or cable (and appropriate
receipt of transmission is confirmed by telecopy or telephone). Any party hereto
may change its address for purposes hereof by notice to the other parties
hereto.

 

14.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

 

16.           Entire Understanding. This Agreement constitutes the entire
agreement and understanding between the parties hereto with respect to the
employment of Executive by Employer, and supersedes all other prior agreements,
representations and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof, including without limitation
the Prior Agreement.

 

14

--------------------------------------------------------------------------------


 

17.           Amendments. This Agreement may not be modified or changed except
by written instrument signed by each of the parties hereto.

 

18.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without regard to principles of conflicts of law.

 

19.           Dispute Resolution Process. The parties hereby agree that, in
order to obtain prompt and expeditious resolution of any disputes under this
Agreement, each claim, dispute or controversy of whatever nature, arising out
of, in connection with, or in relation to the interpretation, performance or
breach of this Agreement (or any other agreement contemplated by or related to
this Agreement or any other agreement between Employer and Executive), including
without limitation any claim based on contract, tort or statute, or the
arbitrability of any claim hereunder (a “Claim”), shall be settled, at the
request of any party of this Agreement, by final and binding arbitration
conducted in Montgomery County, Pennsylvania. All such Claims shall be settled
by one arbitrator in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association. Such arbitrator shall be
provided through the CPR Institute for Dispute Resolution (“CPR”) by mutual
agreement of the parties; provided that, absent such agreement, the arbitrator
shall be appointed by CPR. In either event, such arbitrator may not have any
preexisting, direct or indirect relationship with any party to the dispute. Each
party hereto expressly consents to, and waives any future objection to, such
forum and arbitration rules. Judgment upon any award may be entered by any state
or federal court having jurisdiction thereof. Except as required by law
(including, without limitation, the rules and regulations of the Securities and
Exchange Commission), neither party nor the arbitrator shall disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of all parties.

 

Adherence to this dispute resolution process shall not limit the right of
Employer or Executive to obtain any provisional remedy, including without
limitation, injunctive or similar relief set forth in Section 28, from any court
of competent jurisdiction as may be necessary to protect their respective rights
and interests pending arbitration. Notwithstanding the foregoing sentence, this
dispute resolution procedure is intended to be the exclusive method of resolving
any Claims arising out of or relating to this Agreement.

 

The arbitration procedures shall follow the substantive law of the Commonwealth
of Pennsylvania, including the provisions of statutory law dealing with
arbitration, as it may exist at the time of the demand for arbitration, insofar
as said provisions are not in conflict with this Agreement and specifically
excepting therefrom sections of any such statute dealing with discovery and
sections requiring notice of the hearing date by registered or certified mail.

 

20.           Waiver of Jury Trial. Consistent with the intention of Section 19,
each signatory to this Agreement further waives its respective right to a jury
trial of any claim or cause of action arising out of this Agreement or any
dealings between any of the signatories hereto relating to the subject matter of
this Agreement. The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this Agreement, including, without limitation, contract
claims, tort

 

15

--------------------------------------------------------------------------------


 

claims, and all other common law and statutory claims. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement or to any other document or agreement relating
to the transactions contemplated by this Agreement.

 

21.           Construction. Whenever in this Agreement the context so requires,
references to the masculine shall be deemed to include feminine and the neuter,
references to the neuter shall be deemed to include the masculine and feminine,
references to the plural shall be deemed to include the singular and references
to the singular shall be deemed to include the plural.

 

22.           Conflict. In the event of any conflict between the provisions of
this Agreement and the policies and practices of Employer the provisions of this
Agreement shall govern.

 

23.           Cooperation. Each party hereto shall cooperate with the other
party and shall take such further action and shall execute and deliver such
further documents as may be necessary or desirable in order to carry out the
provisions and purposes of this Agreement.

 

24.           Waiver. No amendment or waiver of any provision of this Agreement
shall in any event be effective, unless the same shall be in writing and signed
by the parties hereto, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. The
failure of any party to insist, in any one or more instances, upon performance
of any of the terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any rights granted hereunder or any
such term, covenant or condition.

 

25.           Negotiation of Agreement. Any rule of law, or any legal decision
that would require interpretation of any ambiguities in this Agreement against
the party that drafted it, shall be of no application and is hereby expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties and this Agreement.

 

26.           Parties in Interest; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
successors, assigns, heirs and/or personal representatives, except that neither
this Agreement nor any interest herein shall be assigned or assignable by
operation of law or otherwise, by Executive without the prior written consent of
Employer, which such consent Employer may grant or withhold in its discretion.
Employer may, without the consent of Executive, assign this Agreement or any
interest herein, by operation of law or otherwise, to (a) any successor to all
or substantially all of its stock, assets or business by dissolution, merger,
consolidation, transfer of assets, or otherwise, or (b) any direct or indirect
subsidiary, affiliate or division of Employer or of any such successor referred
in (a) hereof. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties and their respective successors and
permitted assigns any rights or remedies under or by reason of this Agreement.

 

16

--------------------------------------------------------------------------------


 

27.           Severability. If any provision of this Agreement shall be deemed
invalid, unenforceable or illegal, then notwithstanding such invalidity,
unenforceability or illegality, the remainder of this Agreement shall continue
in full force and effect.

 

28.           Injunctive Relief. In the event of breach by Executive of the
terms of Section 6 or Section 7 , Employer shall be entitled to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of either such provisions and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.

 

29.           Section 409A. Notwithstanding anything herein to the contrary, (i)
if at the time of Executive’s termination of employment with the Company,
Executive is a “specified employee” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 29.

 

(Signature page follows)

 

17

--------------------------------------------------------------------------------


 

30.           Executive Acknowledgement. Executive represents and agrees that he
fully understands his right to discuss all aspects of this Agreement with his
private attorney, and that to the extent, if any, that he desired, he availed
himself of such right. Executive further represents that he has carefully read
and fully understands all of the provisions of this Agreement, that he is
competent to execute this Agreement, that his agreement to execute this
Agreement has not been obtained by any duress and that he freely and voluntarily
enters into it, and that he has read this document in its entirety and fully
understands the meaning, intent and consequences of this document.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

David J. Field

 

Date

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

401 City Avenue

 

 

 

 

 

 

 

 

 

Suite 809

 

 

 

 

 

 

 

 

 

Bala Cynwyd, PA 19004

 

 

 

 

 

 

 

 

 

“EMPLOYER”

 

 

 

 

 

 

 

 

 

Entercom Communications Corp.,

 

 

 

 

a Pennsylvania corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

John C. Donlevie

 

Date

 

 

 

Executive Vice President

 

 

 

 

 

and Secretary

 

 

 

 

18

--------------------------------------------------------------------------------